Citation Nr: 0630873	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a sequential resection of the right lower lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1982.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in December 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's most recent pulmonary function test reveals 
an FEV-1/FVC of 68 percent.

2.  The veteran's need for continuous oxygen has been found 
to be related to nonservice-connected chronic obstructive 
pulmonary disease (COPD) and nonservice-connected sleep 
apnea.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a sequential resection of the right lower lobe 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic 
Code (DC) 6844 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

The RO rated the veteran's lung disability for restrictive 
lung diseases, which includes post-surgical residuals for 
lobectomy, pneumonectomy, etc. (DC 6844).  In order to 
warrant a 60 percent rating, the objective medical evidence 
must show an FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
DC 6845 (2005).  A 100 percent rating may be assigned with, 
among other things, outpatient oxygen therapy.

The veteran's threshold assertion is that his nonservice-
connected COPD and sleep apnea should be considered 
inextricably intertwined with his service-connected post-
operative lobectomy residuals.  He maintains that his on-
going need for oxygen therapy and other symptoms related to 
his nonservice-connected disorders warrants a higher rating.  
Parenthetically, the RO denied the veteran's claim for 
entitlement to sleep apnea by rating decision dated in August 
2004.  He did not appeal.

At a hearing before the Board the veteran testified that he 
could not breath well, had no strength, and was on oxygen all 
the time, even when he went out of the house.  He reflected 
that he was more susceptible to colds and got shots for 
pneumonia.  

At a personal hearing before the RO, he noted that he was on 
continuous oxygen, used an inhaler three times a day, and had 
been hospitalized in 2003 for his lung problems.  He 
acknowledged that he had COPD but felt that he lost lung 
capacity when part of the lung was removed.  He indicated 
that he never did anything with VA but was just to the point 
now where he needed some help.

Unfortunately, after a review of the claims file, the Board 
finds that the medical evidence does not support his claim.  
In the most recent VA examination report dated in May 2005, 
the examiner reviewed the claims file and noted that the 
veteran claimed service-connection for oxygen therapy, and 
suffered from COPD and sleep apnea.  Pulmonary function 
testing revealed an FEV-1/FVC of 64 percent before 
bronchodilator therapy and 68 percent post-bronchodilator 
therapy.  The final diagnoses were moderate obstructive lung 
defect, mild restrictive lung defect, and moderate decrease 
in the diffusing capacity.  

With respect to the claim of continuous oxygen for the 
veteran's service-connected partial lung removal, the 
examiner concluded that the veteran had multiple other 
medical problems, including COPD, mild restrictive lung 
defect, sleep apnea, morbid obesity, and long-time tobacco 
abuse.  He remarked that "continuous oxygen therapy not as 
least as likely as not due to veteran's service connected 
partial removal of lung."  The examiner concluded that the 
reduced FEV-1/FVC "not as least as likely as not due to 
veteran's service connected partial removal of lung."

This examination and opinion fails to support the veteran's 
claim on several levels.  Significantly, even attributing the 
reduction in the FEV-1/FVC to the veteran's service-connected 
disability, the level of disability does not support a rating 
in excess of 30 percent.  Therefore a higher rating would not 
be warranted based on the pulmonary function tests.  

Further, the examiner specifically opined that the reduction 
in the FEV-1/FVC was not, in fact, attributable to the 
veteran's service-connected disability.  In addition, a 
reasonable reading of the examiner's medical opinion is that 
the veteran's need for continuous oxygen therapy is not 
related to his service-connected disability.  Therefore, this 
evidence does not support a claim for a higher rating.

In a June 2004 VA examination, the same examiner noted that 
the veteran had "zero % impairment due to service-connected 
disability.  Individual unemployability due to morbid obesity 
(BMI: 48, normal 24), sleep apnea syndrome, and COPD due to 
smoking tobacco."  Pulmonary function testing dated in June 
2004 reflected an FEV1/FVC of 68 percent, which itself does 
not support a higher rating.  

This medical evidence does not support the veteran's claim 
for a higher rating because the examiner concluded, in 
essence, that the veteran had, in effect, no functional 
impairment from his service-connected partial lung removal.

Outpatient and hospital records have been reviewed.  The 
evidence shows that the veteran was hospitalized in December 
2003 for increasing shortness of breath.  It was reported 
that the veteran weighed 432 lbs. on admission (at 62" 
tall).  The discharge diagnoses included volume overload, 
morbid obesity, sleep apnea, polycythemia, and hypertension.  
Shortly thereafter, he filed the current claim.  However, 
neither the hospital records nor additional private medical 
evidence otherwise specifically addresses the issue on 
appeal.  

In support of his claim, the veteran submitted two statements 
from his private physician.  The first, dated in March 2004, 
reflected that he had treated the veteran for sleep apnea and 
lung disease who required oxygen at all times and used CPAP 
for sleep.  This evidence does not tend to support the 
veteran's claim as it suggests that the need for oxygen is 
related to his nonservice-connected medical problems.

In the second letter, dated in April 2005, the physician 
noted that the veteran had a history of multiple medical 
problems, including respiratory compromise, who required home 
oxygen and had a history of COPD.  He noted a history of a 
right lung lobectomy for a benign nodule in 1980 and opined 
that "this certainly has contributed to [the veteran's] 
respiratory requirements."

Although seemingly supportive of the veteran's claim, the 
Board places less probative value on the April 2005 letter 
from the private physician.  Of note, the evidence does not 
show that the private physician reviewed the veteran's claims 
file.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Veterans Claims Court rejected a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  

In contrast, the VA examiner who conducted the examinations 
reviewed the veteran's claims file before determining that 
the veteran's service-connected lung disability, residuals of 
a lung resection, was not related to his current complaints 
of COPD and sleep apnea, and the need for continuous oxygen.  

The Board places greater probative value on the opinions in 
the VA examinations as they were based on a review of the 
claims file and supported by sound rationale.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators . . .").

The Veterans Claims Court has held that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position.  Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  Here, for example, the VA examiner 
reviewed the veteran's claims file, including the medical 
evidence in support of his claim, before determining that his 
service-connected lung resection was unrelated to his current 
need for oxygen therapy or the cause of his respiratory 
complaints.  

For these reasons, the Board places more probative weight on 
the VA examinations and less on the private physician's 
somewhat vague statement that the veteran's in-service 
partial lobectomy has "certainly" contributed, without 
further explanation, to the veteran's current complaints.

The Board has also considered the veteran's written 
statements and sworn testimony in support of his claim, 
including testimony presented at his April 2005 RO hearing 
and December 2005 Board hearing.  However, the Board notes 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  

Since the record does not reflect that the veteran possesses 
the medical training and expertise necessary to render an 
opinion concerning the cause of his current respiratory 
symptoms, his lay statements are of little probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In effect, the veteran has asked that his nonservice-
connected respiratory disorders be considered part and parcel 
of his service-connected lung resection.  His statements are 
probative of symptomatology but they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

The weight of medical evidence does not support the veteran's 
assertion that COPD and sleep apnea are related to his 
service-connected lung resection; rather, the medical 
evidence shows that the veteran's COPD and sleep apnea are 
related to a long history of smoking and morbid obesity.  As 
noted above, a direct claim for entitlement to service 
connection for sleep apnea was denied by the RO in August 
2004, but the veteran did not appeal.  Therefore, the claim 
for a higher rating based on symptoms associated with 
nonservice-connected disorder, COPD and sleep apnea 
(including the need for continuous oxygen), is denied. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in March 2004 and 
October 2004.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the May 2005 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in April 2005 
and before the Board in December 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in June 2004 and May 
2005.  The available medical evidence is sufficient for an 
adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for residuals of a sequential resection of the right lower 
lobe is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


